Citation Nr: 1543421	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  08-14 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for low back disability.

3.  Entitlement to an increased rating for left shoulder degenerative joint disease, currently evaluated as 20 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1981 to March 1984, and February 2005 to June 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2007 and April 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The August 2007 rating decision inter alia denied service connection for lumbosacral strain and diabetes mellitus.  In January 2010, the Veteran filed a claim for an increased rating for his shoulder disability.  The April 2010 rating decision continued the Veteran's 10 percent rating.  A later rating decision, issued in November 2011, then assigned the Veteran a 20 percent rating for his shoulder, effective January 2011.  There is development on the matter of an earlier effective date for the grant of service connection for post-traumatic stress disorder; this matter has not been certified for appeal and is not currently before the Board.  

There is also development of the matters of service connection for pterygium and cataracts, chronic fatigue syndrome, disability exhibited by joint pain and headaches.  These matters were the subject of a statement of the case in May 2014, but the Veteran did not perfect an appeal.  See 38 C.F.R. § 20.200 (2014) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Board hearing at his local RO in his May 2008 VA Form 9 concerning the issues of his entitlement to service connection for lumbosacral strain and diabetes mellitus.  The Veteran then filed a VA Form 9 with regards to the disability rating for his left shoulder in December 2011.  This submission was lost by VA.  See October 2013 deferred rating decision; November 2013 notification letter; and December 2013 statement submitted in lieu of VA Form 9.  It is evident, however, that the Veteran requested a travel board hearing in his original December 2011 VA Form 9, as the RO sent him a letter in March 2012 acknowledging his travel board request.  The Veteran's representative requested a decision review officer (DRO) hearing regarding the increased rating for the left shoulder disability in a December 2013 statement.  To date, he has not been scheduled for either a DRO hearing or a Board hearing.  Accordingly, remand is required.  See 38 U.S.C.A. § 7107(b); 38 C.F.R.  §§ 20.700(a), 20.703. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a DRO hearing at the RO concerning the disability rating for his left shoulder.  The Veteran should be notified of the date, time, and place of such hearing by letter mailed to his current address of record, with a copy to his representative.  Any necessary development following the hearing should be accomplished.  

2.  After the above has been completed, schedule the Veteran for a hearing as to all issues remaining on appeal before a member of the Board sitting at the RO.  The Veteran should be notified of the date, time, and place of such hearing by letter mailed to his current address of record, with a copy to his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


